—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 7, 1995, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was arrested after selling cocaine to an undercover police officer. Pursuant to a plea bargain agreement, defendant subsequently pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced to a prison term of 2 to 6 years. Defendant contends that her sentence is harsh and excessive and constitutes an abuse of discretion on the part of County Court. We disagree. The sentence was within the statutory guidelines and was the agreed-upon result of a plea bargain. While this is defendant’s first criminal conviction, she has nonetheless been found guilty of a serious crime. Hence, the sentence imposed by County Court cannot be characterized as an abuse of discretion and we decline to disturb it (see, People v Sullivan, 223 AD2d 893, 894; People v Willis, 200 AD2d 903, 904).
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.